Citation Nr: 0740614	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  00-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hammertoe and joint contracture of the right 
foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hammertoe and joint contracture of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board previously remanded 
this case for additional development.


FINDINGS OF FACT

1.  The veteran's hammertoe and joint contracture of the 
right foot is productive of no more than moderate disability, 
with pain on motion of the toes but also with significant pes 
planus problems found to be unrelated.

2.  The veteran's hammertoe and joint contracture of the left 
foot is productive of no more than moderate disability, with 
pain on motion of the toes fusion of the interphalangeal 
joints of left toes two and four but also with significant 
pes planus problems found to be unrelated.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's hammertoe and joint contracture of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's hammertoe and joint contracture of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between December 2003 and September 2006.  While these 
letters were issued subsequent to the appealed rating 
decision, the veteran's case was subsequently readjudicated 
in a July 2007 Supplemental Statement of the Case, consistent 
with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in letters issued 
between April and September of 2006.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the foot disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's foot disorders separately 
under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Under this 
section, a maximum 10 percent evaluation is warranted for 
hammer toes of all toes without claw foot for each foot.

In the appealed January 2000 rating decision, the RO granted 
service connection for hammertoe and joint contractures of 
both feet in view of in-service surgery and assigned separate 
10 percent evaluations for these disorders, effective from 
May 1999. 

The initial 10 percent evaluations were based upon the 
findings from a November 1999 VA feet examination.  The 
examiner described the veteran's feet as looking "good," 
with well-healed surgical incisions on the dorsum of the 
second, third, fourth and fifth toes and between the third 
and fourth metatarsals.  The toes appeared normal.  The left 
fourth toe was taped to the third toe for support of a recent 
fracture.  Motion was noted to stop when pain began.  There 
was no objective evidence of painful motion, edema, 
instability, weakness, or tenderness, although the veteran 
claimed that his feet hurt.  He had a lumbering-type gait but 
no callosities, unusual shoe wear pattern, or skin or 
vascular changes.  His posture on examination was noted to be 
good.  The examiner diagnosed postoperative sequelae of 
bilateral hammertoe surgery, with no loss of function due to 
pain; and a recent fracture of the left fourth toe.  X-rays 
showed mild hallux valgus bilaterally.

A second VA feet examination was conducted in August 2002, 
during which the veteran noted painful motion of the second 
through fifth toes of both feet.  There was objective 
evidence of painful motion, but no edema, instability, 
weakness, or tenderness.  The veteran's gait was found to be 
poor, but this was noted to be due to his weight.  There were 
no callosities, breakdown, unusual shoe wear patter, or skin 
or vascular changes.  However, his posture on standing, 
squatting, supinating, pronating, and walking on toes and 
heels was found to be very poor.  Hammertoes were noted to 
have been corrected, and there was no evidence of flat feet 
or hallux valgus.  The diagnosis was eight hammertoes 
corrected surgically, with a corn on the right little toe.  
X-rays confirmed degenerative joint disease bilaterally.  

The veteran appeared for a Travel Board hearing in May 2004, 
during which he reported chronic pain of the feet.  As to his 
current occupational capacity, the veteran testified that he 
was working as an information technology specialist and 
missed about two weeks of work in the past year due to his 
foot problems.

VA podiatric treatment from September 2004 revealed bilateral 
callus and submetatarsal pain of toes two through five.  The 
diagnoses included onychomycosis.  Similar findings were 
noted in December 2004.  Most foot symptoms from the VA 
outpatient records, however, were found to be related to 
Achilles tendonitis and pes planus, rather than to the toes.  

The veteran's most recent VA foot examination was conducted 
in October 2006, by an examiner who confirmed in an addendum 
that the claims file had been reviewed.  During this 
examination, the veteran reported that orthotics had failed 
to relieve his foot pain and that at work he had changed his 
routine to include less standing and more phone customer 
service due to his inability to stand or walk without pain.  

The examination revealed limited motion of toes three and 
five of the left foot and two through five of the right foot.  
Interphalangeal motion of these toes was to a couple of 
degrees and painful in both dorsiflexion and plantar flexion.  
Toes two and four of the left foot had a total fusion of the 
interphalangeal joints with no motion, while dorsiflexion and 
plantar flexion of the metatarsal phalangeal joints of these 
toes was limited by pain.  The veteran had reactive keratosis 
secondary to hammertoe surgery of both feet, painful to 
palpation.  Both heels exhibited painful keratosis which was 
secondary to an abnormal gait that, in turn, was secondary to 
abnormal toe function.  There was significant pes planus, but 
this was noted to not be related to surgical correction of 
the veteran's hammertoe condition.  Ankle motion was noted to 
not be limited, with no pain on dorsiflexion or plantar 
flexion.  The veteran had normal subtalar motion; however, 
the neutral position was in varus and caused a compensatory 
pronation on weight-bearing.  Also, on weight-bearing, the 
veteran had depression of the bilateral arches with talar 
bulging.  There was pain on palpation at the talar navicular 
joint but no pain along the course of the plantar fascia on 
weight-bearing of both feet.  

The examiner rendered diagnoses of the following as secondary 
to hammertoes: nonunion of the interphalangeal joint of the 
toes of both feet, with the exception of toes two and four of 
the left foot; fusion of the interphalangeal joint of toes 
two and four of the left foot; hyperkeratosis of the plantar 
aspect of both feet; and bilateral metatarsalgia.  Pes planus 
was specifically noted to not be secondary to hammertoes.  X-
rays revealed fusion of the interphalangeal joints of toes 
two and four of the left foot and partial or incomplete 
fusion of the interphalangeal joints of toes three and five 
of the left foot and toes two through four of the right foot.

Additionally, the examiner noted that there was no malunion 
or nonunion of tarsal or metatarsal bones of either foot.  
Again, the bilateral pes planus was noted to be separate from 
hammertoes and joint contractures.  The examiner found that 
there was disability of a moderate nature resulting from the 
service-connected hammertoes.  The veteran was further found 
to have weakened dorsiflexion of the toes of both feet at the 
metatarsal phalangeal joints, secondary to the corrected 
hammertoes.  

In analyzing the evidence of record, the Board has considered 
diagnostic codes other than Diagnostic Code 5282, as the 
maximum evaluation under that code is 10 percent.

Notably, the Board has considered Diagnostic Code 5284, under 
which a 10 percent evaluation is assigned for a moderate foot 
injury, a 20 percent evaluation contemplates a moderately 
severe injury, and a 30 percent evaluation is assigned for a 
severe injury.

In the present case, the Board has found no evidence to 
suggest symptoms that are more than moderate in degree.  The 
Board is aware of the veteran's complaints of pain and the 
examination findings of motion limited by pain and fusion of 
the interphalangeal joints of left toes two and four.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  At the same time, his treatment for foot 
problems has predominantly focused on pes planus, and the 
examiner who conducted the October 2006 VA examination 
specified on numerous instances that such disability was not 
related to the service-connected disabilities of the toes.  
Moreover, the examiner found the service-connected 
disabilities to be moderate in degree, consistent with 
evaluations of 10 percent.

Given the examiner's comments, the Board would point out that 
this case is fully distinguishable from Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

The Board also finds no evidence of claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or moderately severe malunion or 
nonunion of the tarsal or metatarsal bones (20 percent under 
Diagnostic Code 5283).

Finally, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  While 
the veteran testified as to approximately two weeks per year 
lost from work, the Board does not find this to be 
inconsistent with the assigned evaluations and their 
cumulative effect.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support initial evaluations in 
excess of 10 percent for hammertoe and joint contracture of 
the right and left feet, and the claims for those benefits 
must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hammertoe and joint contracture of the right foot is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hammertoe and joint contracture of the left foot is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


